Title: To James Madison from Benjamin Lenover and Others, [ca. December 1815]
From: Lenover, Benjamin
To: Madison, James


                    
                        [ca. December 1815]
                    
                    The Memorial of the undersigned, citizens of the Indiana Territory Most Respectfully sheweth
                    That being about to emerge from a Territorial into a state Government and having yet running nearly through and including the centre of our Territory an extensive body of the richest land in the Western country; to which the Indian Title is yet unextinguished
                    We beg leave to represent to Your Excellency the propriety and Necessity of an extinguishment of the Indian Title to a part, (if not the whole) of those Lands at as early a period as is practicable not inconsistent with the publick interest.
                    Were the right of those Lands now vested in the United States; and were those lands now for sale, it would not only enable us to fix at our very outset, a permanent seat of Government, but would bring into our Young state so great and immediate an influx of population as would greatly lessen our necessarily increased burden of Taxes, and immensely increase the revenue of the United States.
                    That the negociation for the extinguishment of the Title to those Lands may take up time, and be attended with some expence is very possible—but when your Excellency takes into view the immense and immediate advantages resulting from such measures, not only to the United States but to our young state, We humbly trust no reasonable expence will be spared. We also beg leave to represent to your Excellency that in the management of Indian affairs we have the utmost confidence in the Integrity and abilities of Major General William Henry Harrison; under the belief therefore; that all those objects calculated upon in the foregoing memorial can, and will be immediately attained under the Superiour arrangements of General Harrison—we earnestly entreat your Excellency to appoint the said General William Henry Harrison to negociate with the Indians for the aforesaid lands, and your memorialists, as in duty bound will ever pray &c.
                    
                        Benjamin Lenover[and seventy-two others]
                    
                